UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Item 1. Report to Stockholders. Company at a Glance Tortoise Power and Energy Infrastructure Fund, Inc. (NYSE: TPZ) invests in a portfolio of fixed income and equity securities issued by power and energy infrastructure companies. The Fund’s goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. The Fund seeks to invest in a portfolio of companies that provide stable and defensive characteristics throughout economic cycles. Infrastructure Asset Class Increasingly, institutions have allocated a portion of their investment portfolio to infrastructure due to its desirable investment characteristics, which include: Long-term stable asset class with low historical volatility Attractive risk-adjusted returns Investment diversification through low historical correlation with other asset classes A potential inflation hedge through equity investments For Investors Seeking A fund which invests in the historically stable and defensive power and energy infrastructure sectors Monthly distributions Fund invested in fixed income securities with low volatility and more safety as well as MLPs for growth One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings related to individual MLP partnership investments Power and Energy Infrastructure Operations At the heart of the infrastructure asset class is power and energy infrastructure, illustrated in the box below: Power Infrastructure — The ownership and operation of asset systems that provide electric power generation (including renewable energy), transmission and distribution. Energy Infrastructure — The ownership and operation of a network of pipeline assets to transport, store, gather, and/or process crude oil, refined petroleum products, natural gas or natural gas liquids (including renewable energy). January 13, 2011 Dear Fellow Stockholders, Tortoise Power and Energy Infrastructure Fund invests in securities issued by power and energy infrastructure companies. While we focus primarily in fixed income securities which offer greater investor protection of principal than equity investments, we believe our MLP equity component provides a partial hedge against inflation. Our goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. While we maintained an attractive yield during the year, the primary value creation for stockholders was driven by increased valuation of both our debt and equity holdings and the resulting rise in our stock price. Our fixed income investments increased in value as a result of lower interest rates and the narrowing of spreads stemming from the improved credit quality of power infrastructure companies as the economic recovery continued. MLP valuations also improved as a result of continued distribution growth and market recognition of the quality of the MLP cash flow streams. Power and Energy Infrastructure Sector Review and Outlook In our fiscal year ended Nov. 30, 2010, the TPZ Benchmark Index*, comprised of a blend of debt and equity securities issued by power and energy infrastructure companies, had a total return of 18.9 percent compared to approximately 10 percent for the S&P 500. Power and energy infrastructure companies benefited from the underlying strength of their business fundamentals. Economic activity drove higher electricity demand and low prices for both natural gas and coal utilized by power infrastructure companies supported stability. Demand for services to gather, process, transport and store crude oil, natural gas and natural gas liquids rose as the economy began to improve. Power infrastructure growth was focused on transmission, renewables and natural gas fired generation, with an emphasis on regulated assets. In the MLP sector alone, integrated and other energy companies sold approximately $40 billion of assets to MLPs (including dropdowns and general partner transactions) and over $10 billion was invested in new internal growth projects in fiscal 2010. Capital markets were supportive as power and energy infrastructure companies enjoyed strong access to capital. We expect growth capital next year to be consistent with recent levels of investment and efforts to focus on transmission and renewables in power infrastructure and the development of natural gas and liquids energy infrastructure in the EagleFord shale in South Texas, the Bakken shale around North Dakota, the Marcellus shale located in the Appalachia region, and the Haynesville shale in east Texas and northern Louisiana. Fund Performance Review and Outlook Our total assets increased from $174.0 million on Nov. 30, 2009, to $204.1 million on Nov. 30, 2010, resulting primarily from market appreciation of our investments. Our total return based on market value, including the reinvestment of distributions, was 4.7 percent for the fourth fiscal quarter and 28.8 percent for our fiscal year. During 2010, we paid monthly distributions of $0.125 per share ($1.50 annualized). This represented an annualized yield of 6.5 percent based on our fiscal year closing price of $23.06. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal year was 99.3 percent, which is in line with our expectations to pay out at least 95 percent of DCF to stockholders annually. For tax purposes, distributions to stockholders for 2010 were 88 percent ordinary income, six percent long-term capital gain and six percent return of capital. We ended our fiscal year with leverage (including bank debt and senior notes) at 16 percent of total assets, well below our long-term target of 20 percent. The market appreciation of our investments led to an improvement of our leverage position as we allowed our leverage as a percent of total assets to decrease over the near term. Through the utilization of interest rate swaps, we have essentially fixed the rate on approximately 83 percent of our leverage, which has a weighted average maturity of 2.7 years and a weighted average cost of 3.46 percent at Nov. 30, 2010. We believe a primarily fixed-rate strategy with laddered maturities enhances the predictability and sustainability of our distributable cash flow. Additional information about our financial performance is available in the Key Financial Data and Management’s Discussion of this report. Conclusion We have a philosophy of comprehensive risk management, especially in portfolio selection and leverage policy. We seek to invest in a portfolio of power and energy infrastructure companies that provide stable and defensive characteristics throughout economic cycles. We focus on companies that operate essential assets with fee-based cash flows that generate high current yield with predictable revenues and stable cost structures. Our portfolio is anchored in fixed income securities, with our equity component providing a potential inflation hedge. Thank you for your investment in TPZ. We look forward to a promising 2011. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
